DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 25-27 in the reply filed on 04/25/2022 is acknowledged.
Claim Objections
Claim 25 is objected to because of the following informalities: In line 15, claim 25 recites “setting a concentration of an active agent to be applied to applicator”. This appears to be a typographic error for “setting a concentration of an active agent to be applied to the applicator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the target area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 25 was interpreted as though it recited “a target area”.
Additionally, claim 25 recites “an active agent” in both lines 15 and 16. As written, it is unclear if the active agent in line 16 is the same as the active agent in line 15. Based on the recitation in lines 18 and 19 of claim 25, for the purpose of examination, the active agent in line 16 was interpreted to be the same as the active agent in line 15.
Claims 26 and 27 are rejected as indefinite by virtue of their dependence on claim 25, and the rejections of claim 26 and 27 will be withdrawn if the rejection of claim 25 is overcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alary et al. (US 2018/0206616 A1).
Regarding claim 25, Alary discloses A method of making a treatment applicator (¶0075-0086), comprising: receiving on a processor a first set of digital data representing the target area, the first set of data being received from a digital geometric representation of the target area stored on a memory or streamed in real time (¶0076 and 0080: “an imaging device system that captures a user’s digital face geometry … and feeds its outputs to a center computer system”); receiving on the processor a second set of digital data representing at least a portion of an applicator designed to contact the target area (¶0082-0086: A 3D model of an anatomically customized mask is created); digitally overlying the second set of digital data over the first set of digital data to define digitally the contact area of the at least the portion of the applicator when applied to the target area (0082-0086: The 3D model of the anatomically customized mask is created from the imaging data of the patient’s face), defining in the digitally overlaid data a first zone of the target area and a second zone of the target area (¶0082 – Treatment areas are identified based on the imaging data), receiving on the processor a third set of digital data representing the at least the portion of the applicator designed to contact the target area having the first and second zones digitally defined thereon (¶0082-0087 – Treatment areas are identified for application of the agents to the mask); setting a concentration of an active agent to be applied to the applicator in the first zone (Fig 2; ¶0021-0026: Active membranes 40a-40d correspond to different treatment areas with different regions that contain an active agent); setting a concentration of an active agent to be applied to the applicator in the second zone (Fig 2; ¶0021-0026: Active membranes 40a-40d correspond to different treatment areas with different regions that contain an active agent); defining a concentration gradient of the active agent between the first zone and the concentration of the active agent in the second zone (¶0026: There may be a concentration gradient of the active agent between different regions of each treatment area).
Regarding claim 27, Alary discloses the method of claim 25 and further discloses creating the applicator having the concentration gradient of the active agent (¶0026 and 0086-0087).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alary et al. (US 2018/0206616 A1) in view of Young (US 2010/0191314 A1).
Regarding claim 26, Alary discloses the method of claim 25, but is silent with respect to generating an electronic image that includes a visual depiction of the concentration gradient when the applicator is applied to the target area.
Young teaches a system for making a cosmetic treatment facial mask with area specific treatments (Abstract; Fig. 4; ¶0029-0038). Young teaches that a treatment protocol including an active agent deposition pattern is calculated from imaging data of a patient’s face (¶0029-0039), in a manner similar to Alary. Young further teaches a display for visually depicting the patient and treatment protocol, which includes the data for which treatments to apply to different regions of the patient’s face (¶0030-0032), to an operator, which allows the operator to further customize the treatment (¶0033-0036). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alary so that it further comprises generating an electronic image that includes a visual depiction of the concentration gradient when the applicator is applied to the target area so that an operator can further customize the treatment as taught by Young.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamen et al. (US 2009/0280150 A1) discloses methods for targeted delivery of skin benefit agents.
Kelley (US 2003/0167556 A1) discloses methods for targeted delivery of anti-aging compounds.
Geng (US 2006/0023228 A1) discloses methods for fabricating custom fit facial masks.
Mou et al. (US 2010/0068247 A1) discloses methods for targeted delivery of skin benefit agents.
Mohammadi et al. (US 2011/0123703 A1) discloses methods for evaluation of skin for providing targeted delivery of skin benefit agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781